DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
paragraph [0015] recites “e..g.” in line 7 and should recite --e.g.--;
paragraph [0062] recites “e..g.” in line 5 and should recite --e.g.--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference numbers as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure tube as claimed in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-9 are objected to because of the following informalities:  
Claim 2 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 3 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 4 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 5 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 6 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 6 recites “disposing a second electrical device into second first electrical device mold module” in line 8 and should recite -- disposing a second electrical device into the second electrical device mold module--;
Claim 7 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 8 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--;
Claim 9 recites “a segment of a chain” in line 1 and should recite --the segment of the chain--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “step of curing the first material and the second material in a pressure tube” in lines 2-3. It is not clear what the interaction is between the pressure tube and the two mold modules of claim 1, such that the material is injected into the mold modules yet cured in a pressure tube.  The claim does not clarify what the relationship is between the mold modules and the pressure tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kapusta et al. (US 2015/0099948 A1)(Kapusta) in view of Zimet et al. (US 2015/0047897 A1)(cited by applicant)(Zimet).
	In Regards to Claim 1: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), comprising: arranging a first wire mold module (see Kapusta paragraph [0008] “making a flexible embedded sensor array includes providing a first substrate”) and a first electrical device mold module (see Kapusta Figure 3 and paragraph [0035] “cavity 100”) according to a chain design (see Kapusta Figures 2 and 3); disposing a first set of wires (see Kapusta paragraph [0039] “electrical connection 134”) into the first wire mold module (see Kapusta Figure 6 and paragraph [0039] “a flexible embedded sensor array 130 made using the example method described in FIGS. 3-5”; it is clear that by using the method described in figures 3-5, the electrical connection 134 would be disposed within the first substrate); disposing a first electrical device into the first electrical device mold module (see Kapusta Figure 3 and paragraph [0035] “providing a sensor 104 to be disposed in the cavity 100”); coupling the first set of wires with the first electrical device (see Kapusta Figure 5); but is silent to injecting a first material into the first wire mold module to encase the first set of wires in place; and injecting a second material into the first electrical device mold module to encase the first electrical device in place with respect to the first set of wires.
	Zimet teaches a method for encapsulating electronic components (see Zimet: Abstract) comprising injecting a first material into the first wire mold module to encase the first set of wires in place (see Zimet paragraph [0045] “applying the potting material to the volume 122 the potting materially typically bonds with the wires 116 sealing with the portions of the one or more wires 116 within the potting material”); and injecting a second material into the first electrical device mold module to encase the first electrical device in place with respect to the first set of wires (see Zimet paragraph [0041] “The circuit board is further encapsulated in a potting material” and paragraph [0039] “one or more materials used in encapsulating is sometimes referred to as the potting material or compound”; it is clear that if more than one material can be used for encapsulating, then two different materials can be used to encapsulate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the encapsulating method of Zimet in order to “to provide protection for the electronics against an external environment and/or environmental conditions” (see Zimet paragraph [0039]). 
In Regards to Claim 5: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’) further comprising: arranging a second wire mold module adjacent to the first wire mold module (see Kapusta Figure 2, element 44; it is clear that the first substrate 44, for the first segment of the chain described in Figure 2 would be adjacent to the substrate 44 in the second segment of the chain) and positioning the first set of wires in the second wire mold module (see Kapusta Figure 2, element 56) but is silent to injecting the first material into the second wire mold module to encase the first set of wires in place.
Zimet teaches a method for encapsulating electronic components (see Zimet: Abstract) comprising injecting the first material into the second wire mold module to encase the first set of wires in place (see Zimet paragraph [0045] “applying the potting material to the volume 122 the potting materially typically bonds with the wires 116 sealing with the portions of the one or more wires 116 within the potting material”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the encapsulating method of Zimet in order to “to provide protection for the electronics against an external environment and/or environmental conditions” (see Zimet paragraph [0039]). 
In Regards to Claim 6: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), further comprising: 20Attny Dkt No. 102833.0001US2providing access to a second wire mold module (see Kapusta paragraph [0008] “Additionally, the method includes providing a second substrate”) and a second electrical device mold module (see Kapusta Figure 4, element 114); arranging the second wire mold module and the second electrical device mold module according to the chain design (see Kapusta Figure 2 and 5); disposing a second set of wires into the second wire mold module (see Kapusta paragraph [0037] “an electrical contact layer 112 is disposed on a side of the second substrate 105”); disposing a second electrical device into second first electrical device mold module (see Kapusta paragraph [0037] “The cavity 114 may be configured to receive at least a portion of the sensor 104”; it is clear that although sensor 104 is the same as the first sensor, this method will create a chain like design of sensors in which a second sensor would be used in this step); coupling the second set of wires with the second electrical device and also with the first electrical device (see Kapusta Figure 2); but is silent to injecting the first material into the second wire mold module to encase the second set of wires in place; and injecting the second material into the second electrical device mold module to encase the second electrical device in place with respect to the second set of wires.
Zimet teaches a method for encapsulating electronic components (see Zimet: Abstract) comprising injecting the first material into the second wire mold module to encase the second set of wires in place (see Zimet paragraph [0045] “applying the potting material to the volume 122 the potting materially typically bonds with the wires 116 sealing with the portions of the one or more wires 116 within the potting material”); and injecting the second material into the second electrical device mold module to encase the second electrical device in place with respect to the second set of wires (see Zimet paragraph [0041] “The circuit board is further encapsulated in a potting material” and paragraph [0039] “one or more materials used in encapsulating is sometimes referred to as the potting material or compound”; it is clear that if more than one material can be used for encapsulating, then two different materials can be used to encapsulate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the encapsulating method of Zimet in order to “to provide protection for the electronics against an external environment and/or environmental conditions” (see Zimet paragraph [0039]). 
In Regards to Claim 7: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’) but is silent to wherein the first wire mold module comprises a plurality of protrusions to hold the set of wires in a pattern.
Zimet teaches a method for encapsulating electronic components (see Zimet: Abstract) with a wire mold module (see Zimet Figure 4A, element 410) wherein the first wire mold module comprises a plurality of protrusions to hold the set of wires in a pattern (see Zimet Figure 4A, element 414 and paragraph [0051 “one or more wire apertures 414. In some embodiments, the wire apertures 414 are part of a tube 416, channel or other such protrusion, elevation, recess or the like”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the protrusions of Zimet in order to “guide and/or position wires” (see Zimet paragraph [0058]).
Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kapusta et al. (US 2015/0099948 A1)(Kapusta) in view of Zimet et al. (US 2015/0047897 A1)(cited by applicant)(Zimet) further in view of Rogers et al. (US 2013/0041235 A1)(Rogers).
In Regards to Claim 2: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), but is silent to wherein the first material is a soft silicone.
Rogers teaches a method of making flexible arrays of biomedical devices (see Rogers: Abstract) wherein the first material is a soft silicone (see Rogers paragraph [0014] “flexible or stretchable substrate is a…low modulus silicone material”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first material as taught by Kapusta, as modified by Zimet, with the soft silicone of Rogers in order to allow for the flexible array to conform well to skin (see Rogers paragraph [0157]).
In Regards to Claim 8: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), but is silent to wherein the pattern is S-shaped.
Rogers teaches a method of making flexible arrays of biomedical devices (see Rogers: Abstract) wherein the pattern in which the array of interconnects is S-shaped (see Rogers paragraph [0067] “stretchable or flexible electrical interconnects have a serpentine, bent or buckled geometry”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the S-shaped pattern of the interconnects of Rogers in order to allow the flexible electronic configuration to have “conformal contact with the skin of a subject” (see Rogers paragraph [0104]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kapusta et al. (US 2015/0099948 A1)(Kapusta) in view of Zimet et al. (US 2015/0047897 A1)(cited by applicant)(Zimet) further in view of Griffin et al. (US 2013/0070480 A1)(Griffin). 
In Regards to Claim 3: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), but is silent to wherein the second material is a hard silicone.
Griffin teaches an encapsulated array of electrical components (see Griffin: Abstract) wherein the second material that the electrical components and wires are encapsulated with is a hard silicone (see Griffin paragraph [0087] “encapsulated within a rigid polymer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first material as taught by Kapusta, as modified by Zimet, with the hard silicone of Griffin in order to protect the connections between the electrical component and the wires from physical damage (see Griffin paragraph [0097]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapusta et al. (US 2015/0099948 A1)(Kapusta) in view of Zimet et al. (US 2015/0047897 A1)(cited by applicant)(Zimet) further in view of Ghaffari (US 2014/0303452 A1)(Ghaffari). 
In Regards to Claim 4: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), but is silent to further comprising the step of curing the first material and the second material in a pressure tube.
Ghaffari teaches a device with stretchable integrated circuitry (see Ghaffari: Abstract) that uses a process to create stretchable and flexible electronics (see Ghaffari paragraph [0131]) in which a polymer is injected into a mold and further comprising the step of curing the materials in a pressure tube (see Ghaffari paragraph [0195] “polymer is allowed to set or cure before opening the mold and removing the part. This process is done under high pressure”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta, as modified by Zimet, with the curing the first and second material in a pressure tube of Ghaffari in order to create a solid film of elastomeric material (see Ghaffari paragraph [0388]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapusta et al. (US 2015/0099948 A1)(Kapusta) in view of Zimet et al. (US 2015/0047897 A1)(cited by applicant)(Zimet) further in view of Meschter (US 2014/0172134 A1)(Meschter). 
In Regards to Claim 9: Kapusta teaches a method of manufacturing a segment of a chain of electrical devices that is semi-flexible (see Kapusta paragraph [0020] “flexible embedded sensor arrays and methods of making the same are provided’), wherein the pattern is Z-shaped.
Meschter teaches a sensor system configured for use with an article of apparel (see Meschter: Abstract) wherein the pattern is Z-shaped (see Meschter paragraph [0047] “As shown in FIG. 1, at the elbow regions 34, the branches 46 may be oriented parallel or generally parallel to each other, and may be arranged in an alternating or "zig-zag" configuration”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a segment of a chain of electrical devices that is semi-flexible as taught by Kapusta with the Z-shaped pattern of the sensors of Meschter in order to permit placement in a more intricate and/or complex location (see Meschter paragraph [0009]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791